700 S.E.2d 744 (2010)
Bryant K. WASHINGTON
v.
Tanzea S. MAHBUBA.
No. 185A10.
Supreme Court of North Carolina.
August 25, 2010.
Bryant K. Washington, pro se.
Laurie A. Kelly, Gordon A. Miller, Winston-Salem, for Tanzea S. Mahbuba.

ORDER
Upon consideration of the petition filed by Plaintiff on the 25th of August 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 25th of August 2010."